IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-91,992-01


                      EX PARTE TERRY WAYNE STARKS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W93-37824-J(A) IN CRIMINAL DISTRICT COURT NO. 3
                           FROM DALLAS COUNTY


        Per curiam.

                                             ORDER

        Applicant was convicted of unlawfully obtaining a controlled substance from a registered

pharmacist. He was sentenced to twenty-five years’ imprisonment. He did not appeal his

conviction. Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        In his fourth ground, Applicant contends that after his parole was revoked he was not given

a written statement setting out the evidence relied on and the reasons for the revocation. Applicant

has alleged facts that, if true, might entitle him to relief. See Morrissey v. Brewer, 408 U.S. 471, 489

(1972). Accordingly, the record should be developed. The trial court is the appropriate forum for

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas
                                                                                                       2

Department of Criminal Justice’s Office of the General Counsel to obtain a response from a person

with knowledge of relevant facts. In developing the record, the trial court may use any means set

out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC . art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        After reviewing the response, the trial court shall determine whether Applicant’s due process

rights were violated. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 9, 2020
Do not publish